DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	The claim set filed 11/5/2021 does not contain a listing of claims 1-20. However, said claims were previously canceled (see claims filed 7/15/2021). Therefore, it is understood that the claim set filed 11/5/2021 contains canceled claims 1-20.  

Election/Restrictions
Withdrawn claims 27 and 37 are rejoined. 
This application is in condition for allowance except for the presence of claims 30-32 and 38 directed to a species non-elected without traverse.  Accordingly, claims 30-32 and 38 have been cancelled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael Hurd on 11/19/2021.

The application has been amended as follows: 
	With regard to claim 40: In line 2, replace “the group consisting of” with --a group consisting of--.



Amend claim 42 as follows:
42. (currently amended) A mass transfer assembly for use in an open internal region within a mass transfer column, the mass transfer assembly comprising:
a dividing wall forming first and second sub-regions on opposite sides of the dividing wall;
one or more zones of mass transfer structures positioned in the first and second sub- regions on the opposite sides of the dividing wall; and
a liquid flow divider positioned above the dividing wall for delivering a volumetric split of liquid to the first and second sub-regions and moveable between a first configuration for delivering a volumetric flow of liquid to the first sub-region and a second configuration for delivering a greater volumetric flow of liquid to the first sub-region to allow an adjustment of the volumetric split of liquid when delivered to the first and second sub-regions on the opposite sides of the dividing wall, 

wherein the liquid flow divider comprises an inlet box for receiving an inflow of liquid, separate outflow boxes positioned to receive an outflow of liquid from the inlet box and respectively redistribute it as the volumetric flow of liquid to the first sub-region and the volumetric flow of liquid to the second sub-region, and an adjustable outlet weir over and/or through which the outflow of liquid must flow to exit from the inlet box and enter one of the outflow boxes,
wherein when the liquid flow divider is in the first configuration the outlet weir extends to a first height and when the liquid flow divider is in the second configuration the outlet weir extends to a second height that is less than the first height,
wherein the liquid flow divider further comprises an actuator and a linkage coupling said actuator with said outlet weir for moving the outlet weir between the first and second heights, and
outlets in said outflow boxes for passage of said volumetric flows of liquid.

	With regard to claim 43: In line 2, replace “the group consisting of” with --a group consisting of--.


Allowable Subject Matter
Claims 21, 22, 24-29, 33-37, 39-45 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 21 is drawn to a mass transfer assembly.
The closest prior art of record is Gao et al. (US 2016/0263492) in view of Winter (US 4,167,475) as applied to claim 23 in the Non-Final rejection mailed 9/14/2021.
The combination of Gao et al. and Winter fails to teach or suggest a mass transfer assembly wherein the liquid flow divider comprises an inlet box for receiving an inflow of liquid, separate outflow boxes positioned to receive an outflow of liquid from the inlet box and respectively redistribute it as the volumetric flow of liquid to the first sub-region and the volumetric flow of liquid to the second sub-region, and an adjustable outlet weir over and/or through which the outflow of liquid must flow to exit from the inlet box and then enter one of the outflow boxes, as required by claim 21 as amended.
There is no prior art of record which cures the deficiencies of Gao et al. and Winter.
Therefore claim 21 and its dependents are novel and non-obvious over the prior art of record.
Claim 42 is drawn to a mass transfer assembly.
The closest prior art of record is Gao et al. (US 2016/0263492) in view of Winter (US 4,167,475) as applied to claim 23 in the Non-Final rejection mailed 9/14/2021.
The combination of Gao et al. and Winter fails to teach or suggest a mass transfer assembly wherein the liquid flow divider comprises an inlet box for receiving an inflow of liquid, separate outflow boxes positioned to receive an outflow of liquid from the inlet box and respectively redistribute it as the volumetric flow of liquid to the first sub-region and the volumetric flow of liquid to the second sub-region, and an adjustable outlet weir over and/or through which the outflow of liquid must flow to exit from the inlet box and then enter one of the outflow boxes, as required by claim 42 as amended.
There is no prior art of record which cures the deficiencies of Gao et al. and Winter.
Therefore claim 42 and its dependents are novel and non-obvious over the prior art of record. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN "LUKE" PILCHER whose telephone number is (571)272-2691. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 5712725954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN LUKE PILCHER/Examiner, Art Unit 1772